In re Davis, Lane; Davis, Jeanne’;—Other(s); Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. I, No. 569-913; to the Court of Appeal, Fifth Circuit, No. 02-C-1019.
Granted. Because the mover was not clearly entitled to the requested relief, the trial court erred in hearing this matter on an ex parte basis. La.Code Civ. P. art. 963. Accordingly, the judgment of the trial court is vacated. The case is remanded to trial court, which is ordered to hold a contradictory hearing and to conduct an in camera inspection of the “Position Statement” prior to ruling on the motion for protective order.
KNOLL, J., would deny the writ.